Supreme Court sitting as a circuit and District Court of the United States—
For Contempt on Attachment
And now the said J. V. R. Ten Eyck moves this Hon1 Court, that the attachment and all the papers and proceedings in this case be quashed and dismissed, for that he says— Ist that the rule was granted without motion or affidavit of prosecutor, proceeding from the court alone—
2d That the attach4 issued without personal service on the defendant of the rule or order so made by the court—
3d That the Court appointed a District Atty. of the United States in the Place of A. G. Whitney.
4th That witnesses were examined after the order or rule issued and bro’t into court upon subpoena not on application of prosecuter or Atty., but by order of Cout
5 Because in the rule or ordr, the name of this defendant was not mentioned— but the rule was general as to all persons except Jon" Kersley.
6 Because the offence as discribed in the proceedings on record, is an offence against the statute and the mode of trial therein provided for, and is not a contempt of this court.
7 Because the attach4 issued out of the Supe Court only, and was served by the Marshal of the Us. States Court and not by the sheriff of the County,
-8^—Bec-ause-t-he-art-t-a&h-men-t-has ■ no t the -seal-of saidr-court- upon it—
9th Becase the Court has not the authority to punish in any case, except in cases of contempts of its authority in a cause on hearing before the Court.
By Leib & Leroy his Atty—